Name: Commission Regulation (EEC) No 3997/87 of 23 December 1987 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds
 Type: Regulation
 Subject Matter: tariff policy;  consumption;  means of agricultural production;  agricultural policy
 Date Published: nan

 Avis juridique important|31987R3997Commission Regulation (EEC) No 3997/87 of 23 December 1987 amending Regulation (EEC) No 2358/71 on the common organization of the market in seeds Official Journal L 377 , 31/12/1987 P. 0037 - 0039 Finnish special edition: Chapter 3 Volume 25 P. 0213 Swedish special edition: Chapter 3 Volume 25 P. 0213 COMMISSION REGULATION (EEC) N ° 3997/87of 23 December 1987amending Regulation (EEC) N ° 2358/71 on the common organization of the market in seedsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) N ° 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as amended by Regulation (EEC) N ° 3985/87 (2), and in particular Article 15 thereof, Whereas Council Regulation (EEC) N ° 2658/87 establishes, with effect from 1 January 1988, a combined goods nomenclature based on the Harmonized System which will meet the requirements both of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community; Whereas, as a consequence, it is necessary to express the descriptions of goods and tariff heading numbers which appear in Council Regulation (EEC) N ° 2358/71 (3), as last amended by Regulation (EEC) N ° 3768/85 (4), according to the terms of the combined nomenclature; whereas these adaptations do not call for any amendment of substance, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) N ° 2358/71 is modified as follows: 1. Article 1 is replaced by the following: 'Article 1A common organization of the market in seeds shall be established and shall cover the following products: >TABLE>2. The Annex is replaced by the Annex to this Regulation. Article 2This Regulation shall enter into force on 1 January 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1987. For the CommissionFrans ANDRIESSENVice-PresidentSPA:L377UMBE14.96FF: 5UEN; SETUP: 01; Hoehe: 755 mm; 122 Zeilen; 3318 Zeichen; Bediener: JUTT Pr.: B; Kunde: L 377 EN 14 - 40800 (1) OJ N ° L 256, 7. 9. 1987, p. 1. (2) OJ N ° L 376, 31. 12. 1987, p. 1. (3) OJ N ° L 246, 5. 11. 1971, p. 1. (4) OJ N ° L 362, 31. 12. 1985, p. 8. ANNEX 'ANNEX >TABLE>